internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc psi plr-111439-02 date june re legend decedent spouse city country date date date dollar_figurex residence dear this is in response to your letter of date and prior correspondence requesting a ruling on the gift and estate_tax consequences of an inter_vivos transfer by decedent to his non-citizen spouse spouse the facts and representations submitted are summarized as follows decedent a citizen_of_the_united_states died on date survived by spouse spouse is a citizen and resident of country and is not a united_states citizen prior to his death decedent moved to city and remained a resident of country until his death after decedent moved to country decedent purchased a year leasehold interest in residence the leasehold interest entitled the decedent to all possessory rights as a lessee with respect to the property until the expiration of the lease_term on date on date approximately two months prior to decedent’s death on date decedent irrevocably transferred his entire leasehold interest in residence to spouse thereafter decedent continued to live in the residence with spouse until his death on date the estimated value of the leasehold interest at the time of the transfer was dollar_figurex it is represented that decedent’s transfer of the leasehold interest was valid and binding under country law you have requested a private_letter_ruling regarding the gift and estate_tax consequences of decedent’s transfer of the leasehold interest in residence to spouse under sec_2501 a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or the benefit of another the gift is complete sec_2512 provides that where property is transferred for less than an adequate_consideration in money's worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2523 provides the general_rule that where the donor transfers property to a donee who at the time of the gift is donor’s spouse then in computing taxable_gifts for the calendar_year a marital_deduction is allowed for the value_of_the_gift to the spouse however under sec_2523 the marital_deduction is not allowable if the spouse of the donor is not a citizen_of_the_united_states sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to death or for any period which does not in fact end before death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 and provide that if the surviving_spouse is not a citizen_of_the_united_states then no deduction is allowed under sec_2056 unless the property passes to the surviving_spouse in a qualified_domestic_trust qdot described in sec_2056a sec_2056 provides that if any property passes from the decedent to the surviving_spouse of the decedent then for purposes of sec_2056 such property will be treated as passing to the surviving_spouse in a qdot if such property is transferred to a qdot before the date on which the return of tax imposed by chapter is made or such property is irrevocably assigned to a qdot under an irrevocable assignment made on or before such date which is enforceable under local law under sec_20_2056a-4 only assets included in the decedent’s gross_estate and passing from the decedent to the surviving_spouse or the proceeds from the sale exchange or conversion of such assets may be transferred to a qdot under this rule where a decedent transfers a residence to family members and then continues to reside in the residence until death the property will be includible in the decedent’s gross_estate under sec_2036 if the decedent continues to occupy the residence pursuant to an understanding between the parties either express or implied that the decedent would retain possession or enjoyment of the property see eg estate of maxwell v commissioner f 3rd 2d cir estate of trotter v commissioner tcmemo_2001_250 rev_rul 1970_1_cb_189 on the other hand where the decedent transfers the residence to his or her spouse the decedent’s continued co- occupancy of the residence with the spouse after the transfer does not raise any inference of an agreement or understanding as to retained possession or enjoyment of the property by the decedent such that the property would be subject_to inclusion under sec_2036 revrul_70_155 citing 46_tc_554 acq 1967_1_cb_2 in the instant case on date prior to his death decedent irrevocably transferred his leasehold interest in residence to spouse we conclude that the transfer on date was a completed_gift for gift_tax purposes under sec_2511 the value of the leasehold interest on date is subject_to gift_tax under sec_2501 under sec_2523 the transfer does not qualify for the gift_tax_marital_deduction further as discussed above under the facts presented the leasehold interest in residence is not includible in decedent’s gross_estate under sec_2036 accordingly sec_2056 and sec_2056a are not applicable with respect to the leasehold interest except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent george masnik chief branch office of the associate chief_counsel passthroughs and special industries sincerely yours enclosure copy of letter for sec_6110 purposes cc
